AGREEMENT

        THIS AGREEMENT, made as of the 31st day of March, 2009 by and between
Derma Sciences, Inc., a business corporation organized under the laws of the
Commonwealth of Pennsylvania (“Employer”), and Robert C. Cole (“Employee”).

        WHEREAS, Employee is currently employed by Employer as its Vice
President for Sales and Marketing pursuant to that certain agreement dated as of
March 1, 2004, as amended (the “March 2004 Agreement”), and

        WHEREAS, the parties desire to further extend the term of, and amend and
restate, the March 2004 Agreement,

        NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and covenants herein contained, hereby agree as follows:

        1. Employment. Employer hereby employs Employee, and Employee agrees to
be employed by Employer, as Employer’s Vice President for Sales and Marketing
with such duties appropriate to his office as may be assigned, from time to
time, by the President and Chief Executive Officer of Employer and upon the
terms and conditions hereinbelow set forth.

        2. Amendment and Restatement. This Agreement amends, restates and
replaces the March 2004 Agreement.

        3. Time and Efforts. Employee will devote substantially all of his
business time and efforts to his duties hereunder.

        4. Compensation. During the Term hereof Employer shall pay compensation
to Employee as follows:

        (a) Base compensation at the rate of Two Hundred Four Thousand Seven
Hundred Fifty Dollars ($204,750) per year;

        (b) Bonus, stock options and/or such other incentive compensation as may
be determined by Employer’s board of directors upon recommendation of its
compensation committee.

        Reviews by the compensation committee of Employee’s base compensation
and incentive compensation shall be undertaken not less often than annually. The
principal criteria utilized by the compensation committee in the conduct of its
reviews shall be the extent to which Employer attains its performance objectives
and the extent of Employee’s contributions thereto.

        5. Term. This Agreement shall be effective as of the date hereof and
shall expire on March 31, 2010 unless sooner terminated pursuant to Sections 6
or 7 hereinbelow or unless renewed or extended by mutual agreement of the
parties hereto.

        6. Severance. In the event that Employer, without cause, either
terminates the Employment of Employee or fails to renew this Agreement upon
expiration hereof, Employer shall pay to Employee severance compensation in the
amount of six months’ base compensation, from the date of said termination or
expiration, as applicable, at the rate most recently in effect pursuant to
paragraph 4(a) hereof.

        7. Change in Control. Within six months of the occurrence of a “change
in control” of Employer (defined below), Employee may, but shall have no
obligation to, tender his resignation from Employer and receive severance
compensation as provided in paragraph 6 above to the same extent as if Employer
had terminated Employee without cause as of the date of Employee’s resignation.
For purposes of this paragraph, a “change in control” shall mean a change in
ownership of stock possessing greater than fifty percent (50%) of the total
combined voting power of all classes of stock entitled to vote of Employer.

        8. Compensation Subject to IRC Section 409A. If, and to the extent, any
portion of the severance compensation payable hereunder exceeds the amount
immediately payable upon separation from service under Internal Revenue Code
Section 409A(a)(2) and regulations thereunder (such compensation, “Excess
409A(a)(2) Compensation”), then no portion of the Excess 409A(a)(2) Compensation
shall be payable prior to the earlier of (i) the Employee’s date of death, or
(ii) the date which is six months after the date of the Employee’s separation
from service.

        9. Option Exercise Extension. In the event that Employer, without cause,
either terminates Employee’s employment or fails to renew this Agreement upon
expiration hereof, or in the event Employee tenders his resignation upon a
“change in control,” then the period to exercise any option to purchase the
securities of Employer of which Employee may be possessed shall be extended to
the expiration thereof as set forth in the option instrument.

        IN WITNESS WHEREOF, this Agreement has been executed by Employer and
Employee as of the date first hereinabove written.

  EMPLOYER:

DERMA SCIENCES, INC.       By:         Edward J. Quilty
President and Chief Executive Officer         EMPLOYEE:             Robert C.
Cole  